This is a county court case, in which the plaintiffs recovered a verdict and judgment for $475, for damages to certain live stock, shipped from Brownwood to Fort Worth, Tex. As presented to this court, the case is neither complex nor difficult of decision. In fact, most of the questions presented have heretofore been decided against appellant's contention.
All the assignments of error have been duly considered, and our conclusion is that the judgment should be affirmed; and it is so ordered.
Affirmed.